DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4, 8, 11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (PB-PUB US 2010/0021097) in view of Yoshimura et al (PG-PUB US 2004/0001656).
Regarding claim 1, Uchida et al disclose a method for producing a coating layer on a bearing/sliding/guide member (ABSTRACT). The method comprises steps of 
(1) providing a bearing/sliding/guiding element 102/103/202/203 made of steel/iron and having an outer bearing/sliding/guiding surface and an outer non-bearing/sliding/guiding surface (i.e. the guide made of metallic material with… a first portion… and a second portion…, Figures 23 & 25, paragraphs [[0036], [0209], [0221], & [0257]]; and 
(2) providing a metal coating layer105/205 on the outer bearing/sliding/guiding surface and the outer non-bearing/sliding/guiding surface (i.e. depositing at least one coating layer……, Figures 23 & 25, paragraphs [0034], [0222] & [0258]).
Uchida teaches that the bearing member may be resin wrap bearing (paragraphs [0080] & [0254]), but does not teach to cataphoretically coating a resin on the entire surface of the bearing member or removing the resin coating on the bearing/sliding/guiding surface. However, Yoshimura et al disclose a method of producing a resin coating on a bearing/sliding/guiding member (ABSTRACT). Yoshimura teaches that epoxy resin is electrophoretically coated on the entire surface of the bearing/sliding/guiding member by cationic electrodeposition and then removed the resin coating from the bearing surface (i.e. cataphotoretically coating resin….., and removing…., paragraphs [0014] – [0016], [0022], [00026], & [0028]). Yoshimura further indicates that the electrodeposition can produce uniform resin coating on the bearing surface, which can restrain the release of noxious gases from the bearing body and avoid the bearing body from contacting with air, while the exposed bearing surface can provide good sliding performance (paragraphs [0010], & [0014]). Therefore, it would be obvious for one having ordinary skill in the art to cataphoretically coat resin on the entire surface of the bearing member and then to remove the resin coating on the bearing surface as suggested by Yoshimura in order to protect the bearing body from air and water while providing good sliding performance on the bearing surface in the method of Uchida.
Regarding claim 4,  Uchida teaches that the bearing may be deep-groove ball bearing (paragraph [0226]). Yoshimura teaches the bearing 1 having a hole 14 (Figure 1, paragraph [0022]).
Regarding claim 8,  Uchida teaches the metal coating layer 105/205 (figure23 & 25, paragraphs [0034], [0222] & [0258]).
 Regarding claim 11, Uchida teaches that the thickness of the metal coating layer is in a range of 0.05 µm to 8 µm (paragraph [0231]).
Regarding claim 13, Yoshimura teaches epoxy resin (paragraph [0016]).
Regarding claim 14, Yoshimura teaches that the thickness of the resin coating is in a range of 5 µm to 100 µm (paragraph [0014]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Uchida et al (PB-PUB US 2010/0021097) and Yoshimura et al (PG-PUB US 2004/0001656) as applied to claim 1 above, and further in view of Nakagawa et al (PG-PUB US 2018/0148855).
Regarding claim 7, Yoshimura teaches to remove resin coating on the bearing surface, but Uchida/Yoshimura does not teach to remove resin coating layer by laser. However, Nakagawa et al disclose a method of removing resin layer from a multilayer structure (ABSTRACT). Nakagawa teaches that the multilayer structure includes a resin layer on the entire surface and some of the resin layer is removed by laser machining (paragraphs [0075] – [0078]).
Yoshimura teaches to remove resin coating on the bearing surface. One having ordinary skill in the art, upon reading the teaching of Nakagawa, would have realized to try to point laser machining toward the bearing surface in order to remove the resin coating. Therefore, it would be obvious for one having ordinary skill in the art to point laser machining toward the bearing surface as suggested by Nakagawa in an attempt to remove the resin coating on the bearing surface with reasonable expectation of success while using the method of Uchida/Yoshimura.
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant's arguments filed 6/19/2022 have been fully considered but they are not persuasive. 
In response to the arguments that the combined teaching of Uchida/Yoshimura will not arrive at the present invention because the present invention is intended to remove only second layer and to expose first coating layer while Yoshimura teaches to remove the second layer to expose the original metallic material (pages 5-6 of REMARKS), it should be noted that the claim merely requires “removing the second coating layer from the first portion”, but does not further recite to expose the first coating layer after removing only the second coating layer. That is, the claim does NOT require to remove only second layer and to expose first coating layer.
As pointed by the applicant, Yoshimura teaches to remove the resin coating from the bearing surface (paragraphs [0014] – [0016], [0022], [00026], & [0028]), reading on “removing the second coating layer from the first portion”. Therefore, the combined teaching of Uchida/Yoshimura teaches the limitations cited in the claim. 
Conclusion
Claims 1, 4, 7- 8, 11, and 13-14 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795